IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 5, 2009
                                       No. 08-10676
                                                                       Charles R. Fulbruge III
                                                                               Clerk



ALICE SHOCKEY,

                                                   Plaintiff-Appellant,
versus

LABORATORY CORPORATION OF AMERICA,

                                                   Defendant-Appellee.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 3:06-CV-1982




Before SMITH, GARZA, and CLEMENT, Circuit Judges.
PER CURIAM:*


       Alice Shockey sued for age discrimination after she was fired. The district
court denied relief, concluding that Shockey had been terminated for poor per-
formance.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 08-10676

      We have read the briefs and pertinent parts of the record, have consulted
the relevant caselaw, and have heard the arguments of counsel. We find no er-
ror, and certainly no clear error, in the district court’s findings of fact or conclu-
sions of law. In summary, the court correctly found that the employer “terminat-
ed Plaintiff because it held a good faith belief that Plaintiff did not meet her quo-
ta[, and P]laintiff, in fact, did not meet her quota, or meet the expectations laid
out in her Performance Improvement Plan.”
      The judgment is AFFIRMED.




                                          2